Citation Nr: 0525070	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In its decision, the RO denied a claim 
of entitlement to TDIU and denied reopening the claim for 
depression on the basis that new and material evidence had 
not been submitted.

A hearing was held on June 10, 2003, before Kathleen K. 
Gallagher, a Veterans Law Judge, sitting in Montgomery, 
Alabama, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The veteran's claims were previously before the Board in 
December 2003 and remanded for further development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The claims have been returned 
to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Evidence submitted since a July 2000 rating decision 
which denied service connection for depression, was not 
previously submitted to agency decision makers, however; is 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression.  

3.  Service connection is not currently in effect for any 
disabilities. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  Evidence received since the final July 2000 of rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for depression is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

3.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in February 2003, as it was not prior to 
the initial decision on the claims in April 2002 the timing 
requirement of the notice as set forth in Pelegrini has not 
been met.

However, in the present case, the deficiency in the timing of 
the VCAA notice is harmless error because the requisite 
notifications were ultimately provided to the veteran in 
February 2003 before the transfer and certification of the 
case to the Board.  Moreover, two additional VCAA letters 
were sent to the veteran in January 2004 and April 2004 
pursuant to the December 2003 Board remand.  The veteran had 
ample time in which to respond to the notice letters and did 
in fact respond by providing a lay statement in support of 
his claim.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., slip op. 
at 21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

The Board has also found that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the February 
2003, January 2004, and April 2004 letters as to what kinds 
of evidence was needed to substantiate the claims of 
entitlement to service connection for depression on the basis 
of new and material evidence and TDIU.  The veteran was 
informed that evidence towards substantiating his claim of 
entitlement to TDIU would be evidence indicating he had one 
service connected disability ratable at 60 percent or more or 
two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more. 

With regard to the information and evidence that VA would 
seek to provide in the claim of entitlement to service 
connection for depression, the Board notes that the burden is 
on the claimant to come forth with new and material evidence 
to reopen a previously denied claim.  In this regard, the 
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
inform the veteran in the letters that it would assist him in 
obtaining medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claims; thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and a lay statement have been obtained in 
support of the claims on appeal.  The veteran provided 
testimony before the Board in June 2003.  The transcript has 
been obtained and associated with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen a claim for service connection 
for depression, last denied by the RO in July 2000.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that evidence sufficient to 
reopen the claim has not been obtained and the claim will be 
denied.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The record indicates that in its July 2000 rating decision, 
the RO reaffirmed a previous denial for service connection 
for depression on the basis that a chronic psychiatric 
condition was not incurred during service.  In addition, the 
RO determined that the first diagnosis of depression was 
approximately 20 years after the veteran's discharge from 
service and that while there was a current diagnosis of 
depression, there was no nexus between the treated condition 
and active military service.  Of record at the time of the 
July 2000 rating decision were the veteran's service medical 
records, which were devoid of complaints, treatment, or 
diagnoses of a psychiatric disorder, to include depression.  
Reports of medical examination and history dated in November 
1975, November 1978, and February 1985 were similarly 
negative.

Post-service, the veteran was first diagnosed with a 
personality disorder, depression, and paranoid schizophrenia 
in 1997.  Records from the Social Security Administration 
(SSA) indicate the veteran was entitled to disability 
benefits beginning in September 1997.  The notice indicated 
that disability compensation was being awarded for 
schizophrenia.  VA Form 21-527, Income Net Worth and 
Employment Statement, revealed the veteran quit his last job 
because of disabilities, to include depression.

Evidence submitted subsequent to the July 2000 rating 
decision includes VA outpatient treatment records, which 
contain continued evidence of treatment for depression and 
paranoid schizophrenia.  

At the hearing before the Board in June 2003, the veteran 
testified that he was harassed while in service by superiors.  
He further testified that a sergeant kept trying to get him 
in trouble "over nothing."  He stated that this occurred 
the last six months of service and he was subsequently 
transferred to auto body school.  He concluded that this 
resulted in his current psychiatric disorder.

A lay statement from the veteran's brother indicated that the 
veteran was harassed in service, and this placed him in 
constant stress.  Additional SSA records noted that paranoid 
(delusional) schizophrenia began in September 1997.  Private 
and VA outpatient treatment records submitted in connection 
with the SSA claim, showed treatment for adjustment disorder 
with depressed mood, and schizophrenia.  Private records from 
LMC, Ph.D., were devoid of complaints of depression in 
service.  A September 1998 report noted the veteran felt he 
was blackballed from re-enlistment.  No nexus opinions were 
provided.

As noted previously, the July 2000 rating decision affirmed a 
previous denial of service connection on the basis that 
depression was not incurred in or aggravated during service, 
or manifested within the one-year presumptive period after 
his discharge from service.  The RO further denied the claim 
on the basis that there was no nexus opinion relating a 
current diagnosis of depression to the veteran's active 
military service.  The veteran has not submitted evidence of, 
nor does the record reflect, a psychiatric disorder to 
include depression during the veteran's active military 
service.  Moreover, there are no nexus opinions of record, 
which relate any current diagnoses, to include depression and 
paranoid schizophrenia, to the veteran's active military 
service.

Though "new" because not previously of record, the 
additional evidence secured since the last denial of the 
claim, when considered by itself or with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the veteran's claim, i.e. that depression first 
manifested in service.  Therefore, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, is not reopened.  See 38 C.F.R. 
§ 3.156(a).  

II. TDIU

The veteran filed a claim of entitlement for TDIU in 
September 2001.  He indicated that his depression rendered 
him unemployable.  The veteran did not file a formal 
application for TDIU.  A May 2000 VA Form 21-527, Income Net 
Worth and Employment Statement, revealed the veteran 
completed high school.  He stated that he quit his last job 
because he was unable to work due to his depression. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is not in receipt of service 
connection for any disability, to include a psychiatric 
disorder sought in the instant appeal.  Therefore, he does 
not meet the specific percentage requirements of 38 C.F.R. 
§ 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it would then become necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.  While the veteran has 
been deemed unemployable by the SSA due to his paranoid 
schizophrenia, as noted above, service connection is not in 
effect for any disabilities.  Thus, TDIU compensation is 
precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).  In addition, the Board is required to address the 
issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) again 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran does not currently 
have any service-connected disabilities, referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is not necessary pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the preponderance of the 
evidence is against the claim for TDIU and it is denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder, to 
include depression, is not reopened and the appeal is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


